Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/26/2022 have been fully considered. Applicant has argued that Swager discloses functionalized carbon-based nanostructure including an allylic functional group, and other steps.  This argument is respectfully considered not persuasive because of the comprising language of the claims. The term comprising in the preamble of the claim is synonymous with “including” (MPEP 2111.03(I) Comprising). Unrecited steps are not excluded by the claim language (MPEP 2111.03 Transitional Phrases).  Applicant has amended claim 1 to include the features “wherein in the step S10, a concentration of the first graphene oxide solution ranges from 0.3 to 1 mg/ml, and wherein in the step S20, the first temperature ranges from 20 (degrees) C to 40 (degrees) C and duration of the subjecting the first graphene oxide solution to the shaking water bath ranges from 2 to 6 hours”.  Applicant has amended claim 4 to include the feature “wherein a concentration of a graphene oxide solution used in the graphene oxide layer ranges from 0.3 to 1 mg/ml”.  Applicant has amended claim 6 to include the features “a step S201 of providing a graphene oxide aqueous solution in an initial concentration which is a specific concentration and adjusting the concentration of the graphene oxide solution by the ultraviolet reduction process to prepare a first graphene oxide solution , and a step S202 of subjecting the first graphene oxide solution to a shaking water bath via an ultrasonic cleaning instrument for 2-6 hours, wherein an ultrasonic process is controlled at 20-40 (degrees) C, and then coating the first graphene oxide solution on the anode substrate, and performing the drying treatment to form the hole injection layer, wherein in the step S201, a concentration of the first graphene oxide solution ranges from 0.3 to 1 mg/ml”.  Applicant has argued that the  references combined with Swager relied upon in the last Office Action do not disclose the technical feature “a concentration of the first graphene oxide solution ranges from 0.3 to 1 mg/ml” for manufacturing method of a graphene oxide film.  Applicant has also argued that the dependent claims are also patentable, as Applicant has argued that the independent claims upon which the dependent claims depend are patentable.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al (US 2012/0116094 A1)(“Swager”) in view of Gartia et al (US 2019/0074142 A1)(“Gartia”) in view of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”) .
Swager discloses a method including
Providing a graphene oxide aqueous solution in an initial concentration, as Swager discloses  and dispersing the initial concentration  by ultraviolet reduction, to prepare a first oxide solution of a concentration (para. 0008 and 0082 ), the solution being an aqueous solution (para. 0033 and 0078-0079) and Swager also discloses reducing the amount or concentration of the species (para. 0008 and 0044)
Putting the solution to an ultrasonic bath at a first temperature, as Swager does disclose sonicating  a solution of the graphene oxide in a bath in order to obtain a solution of the graphene oxide (para. 0143)
Coating the first graphene oxide solution to form a graphene oxide by spin coating process, although Swager does disclose colloidal aqueous solution of the graphene oxide (para. 0033 and 0079).
With respect to the recited temperature ranges, Swager discloses the methods disclosed by Swager can be carried out at room temperature (para. 0104) or 25 degrees C to 20 degrees C (para. 0104), which overlaps the recited temperature range and therefore for recited range is obvious (MPEP 2144.05).  With respect to the recited ranges of hours for the shaking, Swager discloses 20 minutes , 20 minutes, 30 minutes, 40 minutes, 50 minutes, 1 hour, 2 hours, 4, hours, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).  With respect to the recited range of the concentration of the solutions, Swager discloses 0.1 mg/mL (para. 0155), which is close to the recited range, therefore the recited range is obvious (MPEP 2144.05).
Swager does not explicitly state that the  putting the graphene oxide solution in an ultrasonic bath at a first temperature to obtain a solution of the graphene oxide and an ultraviolet process, although Swager does suggest an ultrasonic bath for solubilizing graphene oxide as stated above, which is at a temperature, as a sonicating bath is inherently carried out at a temperature.  Swager is silent with respect to spin coating process.  
Gartia, in the same field of endeavor of reducing graphene oxide,  discloses reducing graphene oxide using UV irradiation (para 0061).
Loh, in the same field of endeavor of graphene (Abstract), discloses spin coating for graphene solutions (para. 0063).
Rueckes, in the same field of endeavor of graphene oxide (para. 0060), discloses colloidal layers which include graphene flecks or graphene oxide can be  spin coated to form nanolayers or layers (para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined UV irradiation as disclosed by Gartia with the method disclosed by Swager because Gartia discloses this method is very well known to a person of ordinary skill in the art (Gartia, para. 0061) and therefore is a disclosure of a method of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Loh with the method disclosed by Swager because spin coating is known in the art for colloidal mixtures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Rueckes with the method disclosed by Swager in order to obtain layers of the desired characteristics of layers with structures which include carbon structures as disclosed by Rueckes (Rueckes, para. 0060-0061).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al (US 2012/0116094 A1)(“Swager”) in view of Gartia et al (US 2019/0074142 A1)(“Gartia”) in view of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”)   as applied to claim 1 above, and further in view of Hersam et al (9,902,866 B2)(“Hersam”).
Swager in view of Gartia and of Loh and of Rueckes discloses the limitations of claim 1 as stated above.  Swager in view of Gartia and Loh and Rueckes is silent with respect to the relationship of the first concentration to the initial concentration.
Hersam, in the same field of endeavor of forming reduced graphene oxide (col. 1, lines 25-47), discloses forming concentrated solutions of graphene oxide and discloses in Fig. 1B a point for a processing step in the graph of Fig. 1B (col. 10, lines 1-35)  which shows a concentration of close to 0.2 times as much as the initial concentration, therefore the recited range is obvious (MPEP 2144.05).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al (US 2012/0116094 A1)(“Swager”) in view of Gartia et al (US 2019/0074142 A1)(“Gartia”) in view of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”) and  in view of Oh et al (US 8,969,864 B2)(“Oh”).
Swager discloses a light emitting diode (para. 0101) including
 a graphene oxide layer formed by  aqueous solution in an initial concentration, as Swager discloses  and dispersing the initial concentration  by ultraviolet reduction, to prepare a first oxide solution of a concentration (para. 0008 and 0082 ), the solution being an aqueous solution (para. 0033 and 0078-0079) and Swager also discloses reducing the amount or concentration of the species (para. 0008 and 0044)
Putting the solution to an ultrasonic bath at a first temperature, as Swager does disclose sonicating  a solution of the graphene oxide in a bath in order to obtain a solution of the graphene oxide (para. 0143)
Coating the first graphene oxide solution to form a graphene oxide by spin coating process, although Swager does disclose colloidal aqueous solution of the graphene oxide (para. 0033 and 0079).
With respect to the recited temperature ranges, Swager discloses the methods disclosed by Swager can be carried out at room temperature (para. 0104) or 25 degrees C to 20 degrees C (para. 0104), which overlaps the recited temperature range and therefore for recited range is obvious (MPEP 2144.05).  With respect to the recited ranges of hours for the shaking, Swager discloses 20 minutes , 20 minutes, 30 minutes, 40 minutes, 50 minutes, 1 hour, 2 hours, 4, hours, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).  With respect to the recited range of the concentration of the solutions, Swager discloses 0.1 mg/mL (para. 0155), which is close to the recited range, therefore the recited range is obvious (MPEP 2144.05).
Swager does not explicitly state that the  putting the graphene oxide solution in an ultrasonic bath at a first temperature to obtain a solution of the graphene oxide and an ultraviolet process, although Swager does suggest an ultrasonic bath for solubilizing graphene oxide as stated above, which is at a temperature, as a sonicating bath is inherently carried out at a temperature.  Swager is silent with respect to spin coating process.  Swager does not explicitly state the details of an OLED.
Gartia, in the same field of endeavor of reducing graphene oxide,  discloses reducing graphene oxide using UV irradiation (para 0061).
Loh, in the same field of endeavor of graphene (Abstract), discloses spin coating for graphene solutions (para. 0063).
Rueckes, in the same field of endeavor of graphene oxide (para. 0060), discloses colloidal layers which include graphene flecks or graphene oxide can be  spin coated to form nanolayers or layers (para. 0060).
Oh, in the same field of endeavor of organic light emitting device (Abstract), discloses N,N bis(1-naphthyl)-(1,1-biphenyl)-4,4-diamine as the hole transport layer (col. 4. lines 35-50).  Oh also discloses an anode, a hole injection layer , a hole transport layer , and a cathode (col. 1, lines 37-48 and 65-67 and col. 2, lines 1-5).  Oh also disclose on a substrate 100 (col. 2, lines 42-54), an anode and cathode (col. 2, lines 53-55).  Oh also disclose the Upper electrode may be transparent conductor (col. 3, lines 40-45), and may include a hole transport layer (col. 3,lines 65-67 and col. 4, lines 1-3), and may include a charge injection layer such as an electron injection layer and a hole transport layer and a hole injection layer (col. 4,lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined UV irradiation as disclosed by Gartia with the method disclosed by Swager because Gartia discloses this method is very well known to a person of ordinary skill in the art (Gartia, para. 0061) and therefore is a disclosure of a method of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Loh with the method disclosed by Swager because spin coating is known in the art for colloidal mixtures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Rueckes with the method disclosed by Swager in order to obtain layers of the desired characteristics of layers with structures which include carbon structures as disclosed by Rueckes (Rueckes, para. 0060-0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material disclosed by Oh in the device disclosed by Swager in view of Loh and of Rueckes because Oh discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07), and Oh discloses parts of an OLED which are well known in the art.


Claims 6 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al (US 2012/0116094 A1)(“Sawger”) in view of  of Gartia et al (US 2019/0074142 A1)(“Gartia”) and of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”) and of Jang et al (US 2021/0020861 A1)(“Jang”) and of Yamamoto et al (US 2018/0240977 A1)(“Yamamoto”)  and of Hersam et al (9,902,866 B2)(“Hersam”).
Swager discloses a method including
Providing a graphene oxide aqueous solution in an initial concentration, as Swager discloses  and dispersing the initial concentration  by ultraviolet reduction, to prepare a first oxide solution of a concentration (para. 0008 and 0082 ), the solution being an aqueous solution (para. 0033 and 0078-0079) and Swager also discloses reducing the amount or concentration of the species (para. 0008 and 0044)
Putting the solution to an ultrasonic bath at a first temperature, as Swager does disclose sonicating  a solution of the graphene oxide in a bath in order to obtain a solution of the graphene oxide (para. 0143)
Coating the first graphene oxide solution to form a graphene oxide by spin coating process, although Swager does disclose colloidal aqueous solution of the graphene oxide (para. 0033 and 0079).
With respect to the recited temperature ranges, Swager discloses the methods disclosed by Swager can be carried out at room temperature (para. 0104) or 25 degrees C to 20 degrees C (para. 0104), which overlaps the recited temperature range and therefore for recited range is obvious (MPEP 2144.05).  With respect to the recited ranges of hours for the shaking, Swager discloses 20 minutes , 20 minutes, 30 minutes, 40 minutes, 50 minutes, 1 hour, 2 hours, 4, hours, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).  With respect to the recited range of the concentration of the solutions, Swager discloses 0.1 mg/mL (para. 0155), which is close to the recited range, therefore the recited range is obvious (MPEP 2144.05).
Swager idoes not explicitly state that the  putting the graphene oxide solution in an ultrasonic bath at a first temperature to obtain a solution of the graphene oxide, although Swager does suggest an ultrasonic bath for solubilizing graphene oxide as stated above, which is at a temperature, as a sonicating bath is inherently carried out at a temperature.  Swager is silent with respect to spin coating process.
Gartia, in the same field of endeavor of reducing graphene oxide,  discloses reducing graphene oxide using UV irradiation (para 0061).
Loh, in the same field of endeavor of graphene (Abstract), discloses spin coating for graphene solutions (para. 0063).
Rueckes, in the same field of endeavor of graphene oxide (para. 0060), discloses colloidal layers which include graphene flecks or graphene oxide can be  spin coated to form nanolayers or layers (para. 0060).
Hersam, in the same field of endeavor of forming reduced graphene oxide (col. 1, lines 25-47), discloses forming concentrated solutions of graphene oxide and discloses in Fig. 1B a point for a processing step in the graph of Fig. 1B (col. 10, lines 1-35)  which shows a concentration of close to 0.2 times as much as the initial concentration, therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined UV irradiation as disclosed by Gartia with the method disclosed by Swager because Gartia discloses this method is very well known to a person of ordinary skill in the art (Gartia, para. 0061) and therefore is a disclosure of a method of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Loh with the method disclosed by Swager because spin coating is known in the art for colloidal mixtures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spin coating disclosed by Rueckes with the method disclosed by Swager in order to obtain layers of the desired characteristics of layers with structures which include carbon structures as disclosed by Rueckes (Rueckes, para. 0060-0061).
Jang, in the same field of endeavor of forming light emitting diode (Abstract) discloses the glass substrate is cleaned (para. 0216).  The anode may be formed by magnetron sputtering (para. 0181).  The cathode may be formed by evaporation (para. 0188).
Yamamoto, in the same field of endeavor of organic device with cathode and anode and semiconductor between the anode and cathode (para. 0071), discloses drying the semiconductor composition ( para. 0014), including an electron donating organic semiconductor, an electron accepting organic semiconductor, and other organic compounds (para. 0015 and 0092). The hole extraction layer and the photoelectric conversion layer were applied separately and each was dried separately in sequence (para. 0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the layers on a cleaned substrate as disclosed by Jang with the method disclosed by Swager and Lo and Reukes in order to obtain a layer on the substrate which did not have defects caused by impurities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drying of each layer and the magnetron method for the anode and the evaporation process disclosed by Yamamoto with the method disclosed by Swager and Lo and Reukes in order to obtain that the organic layers are not damaged by magnetron sputtering and that each semiconductor layer is dried at the desired conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hersam with the method disclosed by Swager and Gartia and Loh and Reukes because Hersam discloses a range which approaches the recited range, and therefore the recited range is obvious (MPEP 2144.05).
Re claim 8:  Swager discloses that the relative amounts or concentration of the graphene oxide in the first concentration and the initial concentration can be varied by the amount of time the reaction is allowed to process (para. 0105).  Therefore the recited differences or relative concentrations can be achieved by routine optimization (MPEP 2144.05(II)).

Claim 9 is rejected under under 35 U.S.C. 103 as being unpatentable over
Swager et al (US 2012/0116094 A1)(“Sawger”) in view of  Gartia et al (US 2019/0074142 A1)(“Gartia”) and of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”)and   of Jang et al (US 2021/0020861 A1)(“Jang”) and of Yamamoto et al (US 2018/0240977 A1)(“Yamamoto”)   and of Hersam et al (9,902,866 B2)(“Hersam”) as applied to claim 6 above, and further in view of Leroy et al (US 2014/0061545 A1)(“Leroy”).
Swager in view of Gartia an dof Loh and Rueckes and Jang and Yammoto and Hersam disclose the limitations of claim 6 as stated above.  Swager in view of Gartia and Loh and Rueckes and Jang and Yamamoto and Hersam is silent with respect to the recited rate of evaporation of the cathode.
Leroy, in the same field of endeavor of OLED (Abstract), discloses the deposition rate of the cathode by evaporation of 0.15 ANG/s (para. 0223).
It would have been obvious to combine the rate of deposition of the cathode by evaporation as disclosed by Leroy with the method disclosed by Swager in order to obtain the benefit of avoiding the possible damage to the active layers under the cathode and obtaining a defect free OLED.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Swager et al (US 2012/0116094 A1)(“Sawger”) in view of  Gartia et al (US 2019/0074142 A1)(“Gartia”) and of  Loh et al (US 2013/0102084 A1)(“Loh”) and of Rueckes et al (US 2014/0001433 A1)(“Rueckes”)and   of Jang et al (US 2021/0020861 A1)(“Jang”) and of Yamamoto et al (US 2018/0240977 A1)(“Yamamoto”)   and of Hersam et al (9,902,866 B2)(“Hersam”) as applied to claim 6 above, and further in view of Kim et al (US 2020/0263083 A1)(“Kim”).  
Swager in view of Gartia and  Loh and Rueckes and Jang and Yamamoto discloses the limitations of claim 6 as stated above.  Swager in view of Gartia and  Loh and Rueckes and Jang and Yamamoto is silent with respect to the recited layers.
Kim, in the same field of endeavor of OLED (para. 0128) which include graphene oxide material (para. 0151) , discloses the electron injection layer includes LiF (para. 0133) and the cathode is aluminum (para. 0133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Kim with the method disclosed by Swager in view of Gartia and of  Loh and Rueckes and Jang and Yamamoto because Kim discloses  materials of art recognized suitability for an intended purpose (MPEP 2144.07).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895